Citation Nr: 0005011	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  99-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied a claim for a disability 
evaluation in excess of 30 percent for the service-connected 
PTSD.  The current rating of 50 percent was assigned in a 
June 1999 rating decision.

In his written brief presentation of February 2000, the 
veteran's representative raised the issue of entitlement to 
an earlier effective date for the June 1999 grant of a 50 
percent rating for the service-connected PTSD.  This issue is 
not on appeal and is therefore referred back to the RO for 
appropriate action.


REMAND

The veteran contends that he is entitled to a total (100 
percent) rating for the service-connected PTSD.  After a 
review of the evidentiary record, the Board regrettably finds 
that additional development is necessary.  In particular, it 
is noted that the medical evidence in the file, which 
includes VA mental health treatment records dated as recently 
as January 1999, is insufficient for rating purposes.  The 
Board's finding regarding the insufficiency of the medical 
evidence in the file is further underlined by the fact that 
the most recent VA PTSD examination of the veteran was 
conducted approximately six-and-a-half years ago (in August 
1993).  The need for a current VA mental disorders 
examination was suggested by the veteran's representative in 
his above mentioned written brief presentation of February 
2000, in which he said that, in the rating decision of 
October 1998, the RO "continued the veteran's 30 percent 
evaluation for [the] service-connected [PTSD] without 
affording him an examination."

The Board certainly is cognizant of the need to expedite this 
matter, as the record shows that the veteran was diagnosed 
with lung carcinoma in December 1999 and a request from him 
to have this matter advanced in the docket was granted by the 
Board, by letter dated on February 15, 2000.  However, as 
noted above, the medical evidence in the file is insufficient 
for rating purposes and the veteran's representative has 
pointed out the fact that the denial of the veteran's claim 
for an increased rating was accomplished without the benefit 
of a medical examination.  It is the Board's opinion that 
such an examination should be conducted, in order to obtain 
sufficient medical data on which to base an informed decision 
on this matter.

While the Board regrets the delay involved in remanding the 
above matter, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the Court.  For that 
reason, and in order to ensure due process and compliance 
with VA's duty to assist every claimant in the development of 
his or her claim, the matter is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination, with the 
objective of clarifying the current 
severity of the service-connected PTSD.  
The claims folder should be made available 
to the examiner prior to the examination, 
and the examiner should be asked to review 
the file, including the report of the 
August 1993 VA PTSD examination, and the 
medical records reflecting VA mental 
health treatment during 1998 and 1999, 
examine the veteran and submit a 
comprehensive, legible report of 
examination that should include, at least, 
the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion regarding the 
current severity of the service-
connected PTSD, including an 
assessment of the veteran's current 
occupational and social impairment, 
taking into account the criteria set 
forth in 38 C.F.R. § 4.130 (1999) 
for rating service-connected mental 
disorders (such as objective 
findings regarding the veteran's 
judgment, thinking, mood, and his 
symptoms including 
suicidal/homicidal ideations, 
obsessional rituals that interfere 
with routine activities, 
intermittently illogical, obscure or 
irrelevant speech, near continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively, 
impaired impulse control, spatial 
disorientation, neglect of personal 
hygiene and appearance, persistent 
delusions or hallucinations, 
disorientation to time or place, 
memory difficulties/impairment, 
etc.).  The examiner should be asked 
to offer his or her opinion 
differentiating, to the extent 
possible, between the symptomatology 
attributed to the PTSD and the 
symptomatology attributed to other 
nonservice-connected medical 
conditions.  A current Global 
Assessment of Functioning (GAF) 
score should also be determined and 
assigned, and a full explanation of 
the significance of the current 
levels of psychological, social, and 
occupational functioning which 
support the score should be set 
forth in the report.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions and include in the 
report an interpretation of the results of 
any tests and/or studies ordered.

2.  After the development requested above 
has been completed, the RO should again 
review the record in light of all the 
additional evidence received since the 
last supplemental statement of the case, 
and re-adjudicate the matter on appeal, 
taking into consideration all applicable 
VA laws and regulations.  If, upon re-
adjudication, the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be furnished another 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be reminded of his duty to cooperate with the RO 
in the development of his claim for additional VA benefits, 
and should also be advised of the potential consequences of 
his failure to report for a scheduled medical examination.  
The veteran should also be advised that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The above claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



